<~-4 3 512-0 74 <:--.-'>
            Tamral Guzman
            F .C .I. Tallahassee
                                                                                        TA:: :~:~: ~:~: ,t;~~'.1L ~                                                           ·
            P .O . BOX 5000
            Tallahassee , FL 32314
            United States
                                                                                                                                                                   ...   ~


                                                                                                                                                                              D
                                         <-~:'435 '12-074 <-.'>
                                                      Clerk Of Coutt                                                          Ckirl\ U. S. District Court
                                                      Eastern District of Tenn .                                            F.a "' .~m District of Tennesse•-
                                                      800 Market ST                                                                    l\t Knoxvitte
                                                      Suite 130
                                                      Knoxville, TN 37902
                                                      United States




                                                                                                           •i .: ,-1 il n1: t t =nn ·Hl' ; •.. .. i t ie, ,q :1L :H :i' i : . •• 1ii
                                                                                           =1.: · =in i , ;1
                                             .:::i··=-·~::_:2 - .::::~::_:..::..:::_:      ·' 111· H· ·· 1.'II ' 1• •. 11tl:H#l 1'11 " 1111· '1 '·1 i 1_.,If 1J' · ., , 1' /'·




                             Case 3:10-cr-00161-TAV-DCP Document 367-1 Filed 02/18/20 Page 1 of 1 PageID #:
                                                                3933
